816 F.2d 672Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Neal HANKINS, Jr., Petitioner-Appellant,v.Harry L. ALLSBROOK;  Attorney General of North Carolina,Respondents-Appellees.
No. 86-7423.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 30, 1987.Decided April 10, 1987.

Before HALL, PHILLIPS and SPROUSE, Circuit Judges.
Robert Neal Hankins, Jr., appellant pro se.
Barry Steven McNeill, Office of the Attorney General, for appellees.
PER CURIAM:


1
Robert Neal Hankins, a North Carolina inmate, appeals the district court's denial of a free transcript of an evidentiary hearing held in connection with a habeas corpus petition.  Hankins v. Allsbrook, C/A No. C-85-47-G (M.D.N.C., Oct. 3, 1985) (habeas relief denied), appeal dismissed, No. 85-7528 (4th Cir., April 11, 1986).  Hankins claims to need the transcript in order to show that his attorney perjured himself at the hearing.  We note, however, that any contradictions in the attorney's testimony were resolved in the attorney's favor when Hankins' habeas petition was denied.


2
The district court correctly determined that Hankins had not demonstrated a particularized need for the transcript, and we accordingly affirm the judgment of the district court.  As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.